220 Ga. 639 (1965)
140 S.E.2d 840
TORRANCE
v.
COTTON STATES MUTUAL INSURANCE COMPANY.
22637.
Supreme Court of Georgia.
Argued January 11, 1965.
Decided February 4, 1965.
Rehearing Denied February 18, 1965.
Adams, O'Neal, Steele, Thornton & Hemingway, H. T. O'Neal, Jr., for plaintiff in error.
Martin, Snow, Grant & Napier, Cubbedge Snow, Jr., contra.
DUCKWORTH, Chief Justice.
The petition alleges that suit had, without the written permission of the insurer, been prosecuted by the insured against the tortfeasor to judgment. The policy provides that it does not cover a claim where the insured settles with the tortfeasor or sued to judgment a claim against such tortfeasor without the written consent of the insurer. *640 The trial court overruled the general demurrer of the insurer. The Court of Appeals in Cotton States Mutual Ins. Co. v. Torrance, 110 Ga. App. 4 (137 SE2d 551), reversed, and this court granted the application of the insured for the writ of certiorari to review the judgment of the Court of Appeals. Held:
After hearing the arguments of counsel and after further study of the case, we reach the conclusion that the judgment of the Court of Appeals is sound. The opinion of that court is clear and comprehensive, and further discussion by this court is unnecessary.
Judgment affirmed. All the Justices concur, except Quillian, J., who dissents.